DETAILED ACTION
This is in response to the Amendment filed 7/8/2021 wherein Claims 3-6 are canceled, and Claims 1-2 and 7-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on 11/9/2021.
The application has been amended as follows:
In Claim 1, line 29, “the first longitudinal end starts at a location” has been amended to - - the first longitudinal end is disposed at a location - -;
In Claim 1, line 30, “and terminates at a location” has been amended to - - and  the second longitudinal end is disposed at a location - -;
In Claim 1, line 35, “of first projection” has been amended to - - of a first projection - -;
In Claim 1, line 36, “opposite to the first longitudinal end at a downstream end” has been amended to - - opposite the first longitudinal end of the second projection at a downstream end - -;
In Claim 1, line 37, “the second longitudinal end extending” has been amended to - - the second longitudinal end of the second projection extending - -;
In Claim 1, line 39, “without gap” has been amended to - - without a gap - -;
In Claim 14, line 31, “the first longitudinal end starts at a location” has been amended to - - the first longitudinal end is disposed
In Claim 14, line 32, “and terminates at a location” has been amended to - - and  the second longitudinal end is disposed at a location - -;
In Claim 14, line 37, “of first projection” has been amended to - - of a first projection - -;
In Claim 14, line 38, “opposite to the first longitudinal end at a downstream end” has been amended to - - opposite the first longitudinal end of the second projection at a downstream end - -;
In Claim 14, line 39, “the second longitudinal end extending” has been amended to - - the second longitudinal end of the second projection extending - -;
In Claim 14, line 41, “without gap” has been amended to - - without a gap - -;
In Claim 20, line 27, “the first longitudinal end starts at a location” has been amended to - - the first longitudinal end is disposed at a location - -;
In Claim 20, line 28, “and terminates at a location” has been amended to - - and  the second longitudinal end is disposed at a location - -;
In Claim 20, line 37, “of first projection” has been amended to - - of a first projection - -;
In Claim 20, line 38, “opposite to the first longitudinal end at a downstream end” has been amended to - - opposite the first longitudinal end of the second projection at a downstream end - -;
In Claim 20, line 39, “the second longitudinal end extending” has been amended to - - the second longitudinal end of the second projection extending - -;
In Claim 20, line 41, “without gap” has been amended to - - without a gap - -.

Allowable Subject Matter
Claims 1-2 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor makes obvious the combination set forth in the claims, and especially does not show, in combination with the other claimed limitations, “wherein the first projection of each of the two or more flow guides includes a first longitudinal end and a second longitudinal end that is disposed opposite to the first longitudinal end at a downstream end of the curved portion and integrally extends from a corresponding second projection of each of the two or more flow guides, the first longitudinal end being separated in the longitudinal direction from an upstream end of the curved portion of a corresponding flow guide of the two or more flow guides, wherein the first longitudinal end is disposed at a location longitudinally separated from the upstream end of the curved portion and the second longitudinal end is disposed at a location at the downstream end of the curved portion that is integrated with a first longitudinal end of the corresponding second projection” (Claim 1, lines 24-32; Claim 14, lines 26-34; and Claim 20, lines 22-30) and “wherein the second projection of each of the two or more flow guides includes a first longitudinal end that is disposed at an upstream end of the straight portion and integrally extends from a corresponding second longitudinal end of a first projection of each of the two or more flow guides and a second longitudinal end that is disposed opposite to the first longitudinal end of the second projection at a downstream end of the straight portion, the second longitudinal end of the second projection extending to an end of the downstream end of the straight portion and being in contact with the downstream end of the straight portion of a corresponding flow guide of the two or more flow guides without a gap” (Claim 1, lines 33-39; and Claim 14, lines 35-41; and Claim 20, lines 35-41).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741